          Case 1:19-cr-00846-KPF Document 92 Filed 06/02/20 Page 1 of 2


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     June 1, 2020

VIA ECF AND EMAIL
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
                                                          MEMO ENDORSED
40 Foley Square
New York, New York 10007
Email: failla_nysdchambers@nysd.uscourts.gov

       Re: United States v. Whitmore et al., 19 Cr. 846 (KPF)

Dear Judge Failla,

         The Government respectfully submits this letter on behalf of all parties to jointly request
that, in light of the advice given by the Centers for Disease Control and Prevention and other
public health authorities to take precautions to reduce the possibility of exposure to COVID-19,
the Court adjourn the pretrial conference presently scheduled for June 8, 2020, at 10:30 a.m., to a
date and time convenient to the Court on or after September 8, 2020.

        The Government respectfully requests that time between June 8, 2020 and the rescheduled
pretrial conference be excluded pursuant to the provisions of the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), to permit the defense to continue to review discovery produced to date, and to
engage in discussions regarding a potential resolution of this matter. The Government respectfully
submits that the proposed exclusion would be in the interest of justice. The Government has
conferred with counsel for all defendants, and they consent to the exclusion of time through the
above-referenced date.

       A proposed Order is enclosed for the Court’s convenience.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                               By:   ________________________________
                                                     Juliana N. Murray / Louis A. Pellegrino
                                                     Assistant United States Attorneys
                                                     (212) 637-2314 / -2617

cc:    All Counsel of Record (via ECF)
           Case 1:19-cr-00846-KPF Document 92 Filed 06/02/20 Page 2 of 2

Application GRANTED. The status conference currently scheduled for June 8,
2020, is hereby ADJOURNED to September 9, 2020, at 3:00 p.m. It is further
ORDERED that time is excluded under the Speedy Trial Act between June 8,
2020, and September 9, 2020. The Court finds that the ends of justice served
by excluding such time outweigh the interests of the public and the defendant
in a speedy trial because it will both permit defense to continue to review
discovery and will allow the parties to engage in discussions regarding a
potential resolution of this matter.

Dated:    June 1, 2020                     SO ORDERED.
          New York, New York




                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
